Title: From Benjamin Franklin to Lord Kames, 3 May 1760
From: Franklin, Benjamin
To: Kames, Henry Home, Lord


          
            My dear Lord,
            London, May 3. 1760.
          
          Your obliging Favour of January 24th. found me greatly indispos’d with an obstinate Cold and Cough accompany’d with Feverish Complaints and Headachs, that lasted long and harass’d me greatly, not being subdu’d at length but by the whole Round of Cupping, Bleeding, Blistering, &c. When I had any Intervals of Ease and Clearness, I endeavour’d to comply with your Request, in writing something on the present Situation of our Affairs in America, in order to give more correct Notions of the British Interest with regard to the Colonies, than those I found many sensible Men possess’d of. Inclos’d you have the Production, such as it is. I wish it may in any Degree be of Service to the Publick. I shall at least hope this from it for my own Part, that you will consider it as a Letter from me to you, and accept its Length as some Excuse for its being so long acoming.
          I am now reading, with great Pleasure and Improvement, your excellent Work, the Principles of Equity. It will be of the greatest Advantage to the Judges in our Colonies, not only in those which have Courts of Chancery, but also in those which having no such Courts are obliged to mix Equity with the Common Law. It will be of the more Service to the Colony Judges, as few of them have been bred to the Law. I have sent a Book to a particular Friend, one of the Judges of the Supreme Court in Pensilvania.
          I will shortly send you a Copy of the Chapter you are pleas’d to mention in so obliging a Manner; and shall be extreamly oblig’d in receiving a Copy of the Collection of Maxims for the Conduct of Life, which you are preparing for the Use of your Children. I purpose, likewise, a little Work for the Benefit of Youth, to be call’d The Art of Virtue. From the Title I think you will hardly conjecture what the Nature of such a Book may be. I must therefore explain it a little. Many People lead bad Lives that would gladly lead good ones, but know not how to make the Change. They have frequently resolv’d and endeavour’d it; but in vain, because their Endeavours have not been properly conducted. To exhort People to be good, to be just, to be temperate, &c. without shewing them how they shall become so, seems like the ineffectual Charity mention’d by the Apostle, which consisted in saying to the Hungry, the Cold, and the Naked, be ye fed, be ye warmed, be ye clothed, without shewing them how they should get Food, Fire or Clothing. Most People have naturally some Virtues, but none have naturally all the Virtues. To acquire those that are wanting, and secure what we acquire as well as those we have naturally, is the Subject of an Art. It is as properly an Art, as Painting, Navigation, or Architecture. If a Man would become a Painter, Navigator, or Architect, it is not enough that he is advised to be one, that he is convinc’d by the Arguments of his Adviser that it would be for his Advantage to be one, and that he resolves to be one, but he must also be taught the Principles of the Art, be shewn all the Methods of Working, and how to acquire the Habits of using properly all the Instruments; and thus regularly and gradually he arrives by Practice at some Perfection in the Art. If he does not proceed thus, he is apt to meet with Difficulties that discourage him, and make him drop the Pursuit. My Art of Virtue has also its Instruments, and teaches the Manner of Using them. Christians are directed to have Faith in Christ, as the effectual Means of obtaining the Change they desire. It may, when sufficiently strong, be effectual with many. A full Opinion that a Teacher is infinitely wise, good, and powerful, and that he will certainly reward and punish the Obedient and Disobedient, must give great Weight to his Precepts, and make them much more attended to by his Disciples. But all Men cannot have Faith in Christ; and many have it in so weak a Degree, that it does not produce the Effect. Our Art of Virtue may therefore be of great Service to those who have not Faith, and come in Aid of the weak Faith of others. Such as are naturally well-disposed, and have been carefully educated, so that good Habits have been early established, and bad ones prevented, have less Need of this Art; but all may be more or less benefited by it. It is, in short, to be adapted for universal Use. I imagine what I have now been writing will seem to savour of great Presumption; I must therefore speedily finish my little Piece, and communicate the Manuscript to you, that you may judge whether it is possible to make good such Pretensions. I shall at the same time hope for the Benefit of your Corrections.
          My respectful Compliments to Lady Kaims and your amiable Children, in which my Son joins. With the sincerest Esteem and Attachment, I am, My Lord, Your Lordship’s most obedient and most humble Servant
          
            B Franklin
          
          
            P.S. While I remain in London I shall continue in Craven Street, Strand: if you favour me with your Correspondence when I return to America, please to direct for me in Philadelphia, and your Letters will readily find me tho’ sent to any other Part of North America.
          
          
            Lord Kaims
          
        